Title: To John Adams from Henry Jackson, 4 June 1798
From: Jackson, Henry
To: Adams, John



Sir
Boston June 4 1798

As the common father & first Magistrate of our Country, I beg leave to make the following communications to you, beleiving that you will please to take such measures thereon as the case may require—
Having been appointed under the authority of the President of the United States as Agent for building the Frigate Constitution and having executed that trust, for the public interest, I flattered myself that my services would be considered as meriting a continuance of the Naval Agency,—But by some late indications it would appear that other persons are about to be introduced into this line.—
The Manner in which I have performed my duty will appear by the certificate of the Captain, the Constructor & the Clerk of the yard herewith transmitted, (all of whom are necessarily knowing the details of the business and originally established as checks.) which could be corroborated by a variety and abundance of other indisputable evidence—
I possess no possible clue to the appointment of other persons in this department, unless it can be the following, which I presume ought not justly to operate against me—
Having had no forms of accounts presented to me, there was not in the first instance an entire concurrence on my part with the official forms of the treasury.—But the objections on this head are already nearly and will soon be entirely obviated.—And I can with confidence say that every charge stated in my accounts was bona fide expended with strict oeconomy and personal attention to the public interest—No objection therefore can justly arise as to the propriety of the terms, on which the materials and labor have been obtained or the promptitude of payment—Indeed on every part of my conduct as Agent I earnestly invite the most rigid scrutiny and investigation.
If the expences of the Frigate have been great, they have been owing to circumstances over which I have had no controul.—The manner of obtaining the Live Oak, and cedar woods, has at once been the cause of the delay and enhanced expence—But in the result it will be recognized, that the Frigate Constitution, exhibits a specimen of naval architecture probably not surpassed by any of the ancient naval powers of Europe.—
I am well aware I have no legal claim to a continuance of the Naval Agency.—But I submit to you sir the following ideas who can so well appreciate their value—
That when a person in public employ has faithfully executed his duty, whether upon a national scale, it can be beneficial to the public to wound his feelings by dismissing or superseding him, by persons who in no wise can better execute the duties,—and if it should be found, that such conduct was dictated on the part of persons in power by a desire to provide for their relations or intimate friends whether the enemies of the government may not have ground or colour to raise against it imputations of an improper nature!—
The reflections of a mind conscious of its integrity, are an ultimate consolation against all external injury— But still its sensibility may be excited and lacerated by slight and contempt, and this is felt in proportion to its publicity—A Government like ours operating in its appointments upon the principles of favouritism or prejudice cannot long maintain, the respect or affections of its citizens—
Confiding fully in the purity and high motives which actuate your conduct, I have thought it most consistent with republican liberty to address myself directly to you, and I have only to regret tha that circumstances have required me to occupy so much of your time, which at this crisis is required for more important objects—
I have the honor to be Sir / with the highest respect / Your humble servant

H Jackson